Title: Board of Visitors, University of Virginia, 14 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Saturday July 14th. The Rector still confined. The board met, present the same members as yesterday.
                        The Proctor’s report on the state of the Library was received, & read. The rest of the day was taken
                            up in attending on the examination.
                        
                            
                                
                            
                        
                    